DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-6, 10, 20, 21, 26, 27, 29-32, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiggins et al (Speech-evoked activation in adult temporal cortex measured using functional near-infrared spectroscopy (fNIRS): Are the measurements reliable?; 2016 – cited by Applicant).
Regarding Claim 1, Wiggins teaches: A method of assessing the hearing of a patient using functional near-infrared spectroscopy (fNIRS), the method comprising: receiving at least one response signal from an optode placed on a scalp of the patient, the response signal comprising fNIRS data generated by the optode and relating to an aural stimulation received by the patient; comparing at least one parameter of the at least one response signal to a predetermined parameter value; and determining an auditory response of a patient based on the at least one parameter of the at least one response signal (pages 144-145, section 2.3 and 2.4).
Regarding Claim 2, Wiggins teaches: The method of claim 1, wherein the at least one response signal comprises signals relating to at least one of brain activity of the patient and cardiac activity of the patient (Page 142 – Introduction).
Regarding Claim 4, Wiggins teaches: The method of claim 1, further comprising processing the at least one response signal to remove at least one unwanted signal element (page 145, section 2.5.1).
Regarding Claim 5, Wiggins teaches: The method of claim 4, wherein the at least one unwanted signal element comprises a signal element associated with at least one of the breathing of the patient, the heartbeat of the patient, a Mayer wave, a motion artefact, the brain activity of the patient, and measurement noise generated by a data collection apparatus (page 145, section 2.5.1).
Regarding Claim 6, Wiggins teaches: The method of claim 1, wherein the at least one parameter includes at least one of: a peak magnitude of the response signal; a width of the response signal; a lag time of a peak magnitude of the response signal compared to the time at which the aural stimulation was received by the patient; and a value associated with modelling the response signal using at least one of an autoregressive integrative model fit of the data and a real-time implementation of an adaptive general linear model (Section 2.5.2 – linear model).
Regarding Claim 10, Wiggins teaches: The method of claim 1, wherein the predetermined parameter value corresponds to a parameter of the aural stimulation received by the patient (section 2.2-23; 2.5.2 – Auditory stimulation corresponds to FNIRS and the parameter). 
Regarding Claim 20 Wiggins teaches: The method of claim 1, further comprising filtering the at least one response signal (section 2.5.1).
Regarding Claim 21 Wiggins teaches: The method of claim 20, wherein the filtering is performed using at least one of a low-pass filter, a high-pass filter or a band-pass filter (Section 2.5.1).
Regarding Claim 26, Wiggins teaches: A device for assessing the hearing of a patient using functional near-infrared spectroscopy (fNIRS), the device comprising: a processor; at least one data input channel; wherein the processor is configured to perform the method of claim 1, and wherein the response signal is received by the processor from the at least one data input channel (Section 2.3-2.4).
Regarding Claim 27 Wiggins teaches: The device of claim 26, further comprising at least one of memory accessible to the processor and a sound generation module to generate the aural stimulation received by the patient  (Section 2.3-2.4).
Regarding Claim 29, Wiggins teaches: A system for assessing the hearing of a patient using fNIRS, the system comprising: the device of claim 26; and a stimulation member to deliver the aural stimulation to the patient  (Section 2.3-2.4).
Regarding Claim 30, Wiggins teaches: The system of claim 29, further comprising at least one source optode to emit NIR light, and at least one detector optode to measure light intensity and communicate data to the data input channel of the device corresponding to the light intensity (Section 2.3-2.4).
Regarding Claim 31, Wiggins teaches: The system of claim 30, wherein the system comprises headgear configured to be worn by the patient and the at least one source optode and the at least one detector optode are affixed to the headgear  (Section 2.3-2.4).
Regarding Claim 32, Wiggins teaches: The system of claim 31, wherein the source optodes and detector optodes are affixed to the headgear in a configuration such that when the headgear is correctly worn by the patient, the at least one source optode and the at least one detector optode are situated in the region of the temporal lobe of the patient (Section 2.3 and 2.4).
Regarding Claim 35, Wiggins teaches: The system of claim 29, wherein the stimulation member comprises two stimulation delivery components configured to provide binaural stimulation (Section 2.3 and 2.4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins in view of Pollonini et al. (PHOEBE: a method for real time mapping of optodes-scalp coupling in functional nearinfrared spectroscopy; 2016), hereinafter Pollonini.
Regarding Claim 11-12, Wiggins teaches: The method of claim 1, wherein the receiving at least one response signal comprises receiving a plurality of response signals. Wiggins does not mention the method further comprising excluding any received response signals that are determined to be bad signals, wherein determining the auditory response of the patient comprises determining an auditory response based on at least one parameter derived from the remaining response signals wherein bad signals include at least one of: signals that indicate poor coupling between the optode and the scalp- signals with a gain higher than a predetermined threshold; signals with a gain lower than a predetermined threshold; signals with a gain equal to a predetermined threshold; and signals with a scalp coupling index lower than a predetermined threshold.
Pollonini teaches fNIRS analysis wherein the method further comprising excluding any received response signals that are determined to be bad signals, wherein determining the auditory response of the patient comprises determining an auditory response based on at least one parameter derived from the remaining response signals wherein bad signals include at least one of: signals that indicate poor coupling between the optode and the scalp- signals with a gain higher than a predetermined threshold; signals with a gain lower than a predetermined threshold; signals with a gain equal to a predetermined threshold; and signals with a scalp coupling index lower than a predetermined threshold (Section 2.2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein the method further comprising excluding any received response signals that are determined to be bad signals, wherein determining the auditory response of the patient comprises determining an auditory response based on at least one parameter derived from the remaining response signals wherein bad signals include at least one of: signals that indicate poor coupling between the optode and the scalp- signals with a gain higher than a predetermined threshold; signals with a gain lower than a predetermined threshold; signals with a gain equal to a predetermined threshold; and signals with a scalp coupling index lower than a predetermined threshold to provide better signal quality for more accurate analysis.  

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins in view of Alla et al. (US 10,159,434 B1), hereinafter Alla.
Regarding Claim 22, Wiggins teaches: The method of claim 1 wherein the determining an auditory response comprises determining an auditory response based on at least one parameter derived from the processed signal (Section 2.2-2.4). Wiggins does mention wherein the receiving at least one response signal comprises receiving at least one signal from a first optode configured to measure brain activity of the patient and receiving at least one signal from a second optode configured to measure at least one signal that is not related to brain activity; the method further comprising producing a processed signal by removing at least one signal received from the second optode from at least one signal received from the first optode, to retain only information relating to brain activity from the at least one signal received from the first optode.
Alla teaches optode imaging wherein the background signal is subtracted from the optodes (column 14 lines 50-67). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method wherein the receiving at least one response signal comprises receiving at least one signal from a first optode configured to measure brain activity of the patient and receiving at least one signal from a second optode configured to measure at least one signal that is not related to brain activity; the method further comprising producing a processed signal by removing at least one signal received from the second optode from at least one signal received from the first optode, to retain only information relating to brain activity from the at least one signal received from the first optode in order to provide better signal quality for more accurate analysis .
Regarding Claim 23, Wiggins in view of Alla teaches: The method of claim 1, further comprising delivering the aural stimulation to the patient (Wiggins - Section 2.2).
Regarding Claim 24,  Wiggins in view of Alla teaches: The method of claim 23, further comprising determining the parameters of the aural stimulation delivered to the patient (Wiggins - Section 2.2).

Claim(s) 33-34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins in view of Bari et al. (Study of neurovascular and autonomic response in a divided attention test by means of EEG, ECG and NIRS signals; 2011 – cited by Applicant), hereinafter Bari.
Regarding Claim 33, Wiggins teaches: The system of claim 29. Wiggins does not mention further comprising a cardiac monitor configured to measure at least one form of cardiac data of the patient and to communicate data to the data input channel of the device .
Bari teaches that the response to auditory stimulation can be analyzed with a multimodal approach including the use of ECG (abstract; title; conclusion). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Wiggins to include a cardiac monitor configured to measure at least one form of cardiac data of the patient and to communicate data to the data input channel of the device to add addition data for a more complete analysis. 
Regarding Claim 34, Wiggins in view of Bari teach: The system of claim 33, wherein the cardiac data comprises at least one of respiratory data, heartbeat data, and blood pressure data (BARI – ECG is considered HR and RR data; Section II.E. and Section IV).
Regarding Claim 36, Wiggins teaches: The system of claim 29. Wiggins does not mention further comprising electrodes configured to determine EEG measures of electrical responses of at least one of a cortex or brainstem of the patient in response to an auditory stimulus.
Bari teaches that the response to auditory stimulation can be analyzed with a multimodal approach including the use of EEG (abstract; title; conclusion; Section II.C – II.D). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Wiggins to include comprising electrodes configured to determine EEG measures of electrical responses of at least one of a cortex or brainstem of the patient in response to an auditory stimulus to add addition data for a more complete analysis. 

Allowable Subject Matter
Claim 25 to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/               Primary Examiner, Art Unit 3791